Citation Nr: 1547050	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for left shoulder rotator cuff tear and fracture of the greater tuberosity of proximal humerus of the left shoulder, status post open reduction internal fixation (left shoulder disability), currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for right shoulder acromioclavicular arthritis, status post arthroscopic repair (right shoulder disability), currently rated as 20 percent disabling.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 2001 and from March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a hearing before the Board in August 2015, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for increased ratings for left and right shoulder disabilities, the Veteran's May 2014 VA Form 9 (substantive appeal) indicated that his shoulder disabilities have worsened since his November 2013 VA examination.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected shoulder disabilities is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As for the claim for service connection for a low back disability, the Veteran claims that his current disability is due to wear and tear in service.  Specifically, he testified that he often had to carry 130 pounds on his back for 25 miles at a time.  He also had to slide down a 50 foot hemp rope with his pack and hit the ground really hard.  He further testified that he sought chiropractic care following his first period of active duty in 2001.  See Hearing Transcript, p. 12.  The record contains no opinion addressing the etiology of the Veteran's claimed back disability.  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed back disability.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Specifically, the AOJ should attempt to obtain any outstanding chiropractic treatment records dated from 2001.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any and all private chiropractic treatment records pertaining to a low back disability since 2001.

2.  Obtain all outstanding VA treatment records pertaining to low back and shoulder disabilities, and associate the records with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to assess the severity of his left and right shoulder disabilities.  The examiner must conduct any appropriate clinical testing, including x-rays of the Veteran's joints.

The examiner must report the complete range of motion for the shoulders.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner must also provide an opinion concerning the impact of the Veteran's shoulder disabilities on his ability to work as well as a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  Access to the electronic claims file must be made available to the examiner and he or she is requested to review the claims file in conjunction with the examination.  The examiner should illicit a complete history of the claimed back disability during the examination which should be considered and documented in the examination report.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to an injury, illness, or event sustained during service.

A rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

